Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11, 13-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior art, Chatterjee US 5302935, will be used on combination with previously cited prior art Reevell US 20170135405.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no teachings within the specification nor in the figures that explicitly teach a first and second pattern. Based on the claim language and specification, there is no clear explanation as to what the first and second patterns 
Claims 4, 6-9, 11, 13-17, 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 11, 14, 19-22, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reevell US 20170135405 in view of Chatterjee US 5302935.
As to claim 1, Reevell teaches “A consumable for use with an aerosol-generating device (Abstract) comprising: an aerosol-producing substrate (Figure 1A), the aerosol-generating ([0057] to [0060]).”  Reevell does not explicitly teach a first and second pattern for the conductive portions and pairs of conductors.
Chatterjee teaches “and conductive portions, the conductive portions being arranged in a first pattern (Figure 1, #42, #44 and #14) the first pattern of the conductive portions being electrically connectable to at least one first subset of pairs of connectors (Figure 1, #38 and #40 are pairs of conductors that connect to #42, #44 and #14; Column 4, lines 57-58 teach that #42, #44 and #14 have a semiconducting metal oxide layer meaning they are electrically connected to #38 and #40; Column 5, lines  20-38) to identify the consumable (Abstract teaches gas sensing), the pairs of conductors being arranged in a second pattern (Figure 1, #38 and #40 are arranged in a configuration similar to that seen in the claimed invention, therefore it is interpreted as being in a second pattern).”
It would be obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Chatterjee with Reevell. Arranging known in elements in a particular configuration is known in the art. Since the prior arts teach the same known structural elements as the claimed invention, it only involves routine skill in the art to rearrange them in a manner that optimizes the performance of the sensor. 

As to claim 2, Reevell teaches “an aerosol-generating device (Abstract) comprising: an interface configured to receive at least one first portion of a consumable (Figure 1A; [0048]) and electrical circuitry including one or more processor ([0004]; [0023]), the electrical circuitry operably coupled to the pairs of conductors, the electrical circuitry being configured to identify the consumable, the consumable is received by the interface ([0057] to [0060]).”  Reevell does not explicitly teach a first and second pattern for the conductive portions and pairs of conductors.
(Figure 1, #42, #44 and #14); pairs of conductors, the pairs of conductors being arranged in a second pattern (Figure 1, #38 and #40 are arranged in a configuration similar to that seen in the claimed invention, therefore it is interpreted as being in a second pattern) and being connectable to at least one first subset of the conductive portions (Figure 1, #38 and #40 are pairs of conductors that connect to #42, #44 and #14; Column 4, lines 57-58 teach that #42, #44 and #14 have a semiconducting metal oxide layer meaning they are electrically connected to #38 and #40; Column 5, lines  20-38); and as the pairs of conductors are electrically connected to the at least one first subset of the conductive portions (Figure 1A).”
It would be obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Chatterjee with Reevell. Arranging known in elements in a particular configuration is known in the art. Since the prior arts teach the same known structural elements as the claimed invention, it only involves routine skill in the art to rearrange them in a manner that optimizes the performance of the sensor. 

As to claim 3, Reevell teaches “A method of identifying a consumable (Abstract) comprising: receiving a consumable using an interface of an aerosol-generating device (Figure 1A), the consumable including an aerosol-producing substrate and conductive portions (Figure 2); 
Chatterjee teaches “the conductive portions being arranged in a first pattern that identifies the consumable (Figure 1, #42, #44 and #14; Abstract); and identifying the consumable based on the first pattern of the conductive portions being electrically connected to at least one first (Figure 1, #38 and #40 are pairs of conductors that connect to #42, #44 and #14; Column 4, lines 57-58 teach that #42, #44 and #14 have a semiconducting metal oxide layer meaning they are electrically connected to #38 and #40; Column 5, lines  20-38) once the consumable is received by the interface, the pairs of conductors being arranged in a second pattern (Figure 1, #38 and #40 are arranged in a configuration similar to that seen in the claimed invention, therefore it is interpreted as being in a second pattern) on the aerosol generating device (Figure 1; Abstract).”
It would be obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Chatterjee with Reevell. Arranging known in elements in a particular configuration is known in the art. Since the prior arts teach the same known structural elements as the claimed invention, it only involves routine skill in the art to rearrange them in a manner that optimizes the performance of the sensor. 


As to claim 4, Reevell teaches “a container to hold the aerosol-producing substrate, wherein the conductive portions are coupled to the container (Figure 1A; [0048]; Claims 12).”
	As to claim 11, Reevell teaches ““wherein the interface defines one or more connection elements corresponding to a shape of the consumable to position the at least one first portion of the consumable in a single position with respect to the aerosol- generating device once the consumable is received by the interface (Figure 1A teaches the same structural elements as the claimed invention, therefore one of ordinary skill in the art would have the knowledge to arrange the elements in a manner which would optimize the performance of the device. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950)).”

As to claim 14, Reevell teaches “at least one heating element configured to heat an aerosol-producing substrate of the consumable to generate aerosol once the consumable is receivable by the interface ([0056]).”

As to claim 19, Reevell teaches “wherein the electrical circuitry is further configured to change one or more operating characteristics of the aerosol- generating device based on the identified consumable ([0074]).”

As to claim 20, Reevell teaches “wherein the electrical circuitry is further configured to communicate the identified consumable to a user interface device ([0041]).”

As to claim 21, Reevell teaches “wherein the electrical circuitry is further configured to determine information about the consumable based on the consumable that has been identified ([0074]).”

As to claim 22, Reevell teaches “wherein the information about the consumable includes one or more of manufacturing information, an expiration date, or a location of manufacture ([0041]; [0045]; [0047] teach information storage capabilities. It is well within the skill set of one of ordinary skill in the art to have the claimed information accessible in memory that can be compared to the measured consumable).”
([0046]).”


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reevell US 20170135405 in view of Chatterjee US 5302935 in view of Thorens EP 2399636.
As to claim 23, the prior arts do not teach a specific material such as nicotine.
Thorens teaches “wherein the aerosol-producing substrate includes a nicotine-containing material ([0135]).”
It would be obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Thorens with Chatterjee and Reevell. Identifying a specific compound is known in the art especially using a known method. This method in the prior arts are capable of identifying various compounds since the electrical activity is being measured. The compound affects the electrical activity, therefore many compounds, including nicotine, could be detected. It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).





Conclusion
	Claims 6, 7, 8, 9, 13, 15, 16, 17, 25 do not have prior art rejections
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        qa